DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	None provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 11-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant does not have possession of the entire scope of the claimed invention.  The scope of claim 1 is overly broad that encompasses all types of photo sensing devices, more than that which the applicant has disclosed.  The applicant is in possession of a lateral PIN photo sensing device but not a vertical PIN photo sensing device for example.  The subject matter of claims 8 and 18, respectively, encompasses the disclosed lateral device appropriately.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lateral PIN photo sensing device, does not reasonably provide enablement for a vertical PIN photo sensing device.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The scope of claim 1 is overly broad that encompasses all types of photo sensing devices, more than that which the applicant has disclosed.  The applicant is enabled for a lateral PIN photo sensing device but not a vertical PIN photo sensing device for example.  As evidenced by the Sig reference below, which teaches the claimed structure but is a vertical PIN photo sensing device.  The subject matter of claims 8 and 18, respectively, appropriately encompass the disclosed lateral device as appropriate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sig et al. (KR 20090062483-A).
Referring to Claim 1, Sig teaches in Fig. 1 for example, a photo sensing device, comprising: a substrate, comprising a silicon layer at a front surface (100); a photosensitive member (125) extending into and at least partially surrounded by the silicon layer (100); and a composite layer (120) disposed between the photosensitive member (125) and the silicon layer (100) and surrounding the photosensitive member (125), wherein the composite layer (120) includes a first material (silicon) and a second material (silicon germanium) different from the first material.

Referring to Claim 3, Sig further teaches wherein the first semiconductor layer (first 117) includes the first material, and the second semiconductor layer (first 118) includes the second material.
Referring to Claim 4, Sig further teaches wherein the composite layer (120) includes a third semiconductor layer (second 117) disposed between the second semiconductor layer (first 118) and the photosensitive member (125) and including the first material (silicon).
Referring to Claim 5, Sig further teaches wherein the composite layer (120) includes a fourth semiconductor layer (second 118) disposed between the third semiconductor layer (second 117) and the photosensitive member (125) and including the second material (silicon germanium).
Referring to Claim 6, Sig further teaches wherein the first material is silicon and the second material is germanium.
Referring to Claim 7, Sig further teaches wherein a portion of the photosensitive member (125) is protruded from the silicon layer (100).

Referring to Claim 11, Sig teaches in Fig. 1 for example, a photo sensing device, comprising: a substrate, comprising a silicon layer at a front surface, wherein the silicon layer (100) comprises: a first portion; and a second portion surrounding the first portion, 

    PNG
    media_image1.png
    710
    1164
    media_image1.png
    Greyscale


Referring to Claim 12, Sig further teaches a third semiconductor layer (second 117) between the second semiconductor layer (first 118) and the photosensitive 
Referring to Claim 14, Sig further teaches wherein the first semiconductor layer (first 117) comprises intrinsic silicon, and the second semiconductor layer (first 118) comprises germanium.

Referring to Claim 15, Sig teaches a method for forming a photo sensing device, comprising: providing a substrate (100); forming a recess (112) in the substrate (100); forming a first semiconductor layer (first 117) conformal to the recess (112); forming a second semiconductor layer (first 118) over the first semiconductor layer (first 117); and forming a photosensitive member (125) within the recess (112) and surrounded by the first semiconductor layer (first 117) and the second semiconductor layer (first 118).

Claims 1-3, 6, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikata et al. (U.S. Patent Application Publication 2011/0012221).
Referring to Claim 1, Fujikata teaches a photo sensing device, comprising: a substrate, comprising a silicon layer (1) at a front surface; a photosensitive member (6) extending into and at least partially surrounded by the silicon layer (1); and a composite layer (4/5) disposed between the photosensitive member (6) and the silicon layer (1) and surrounding the photosensitive member (6), wherein the composite layer (4/5) includes a first material (Si) and a second material (Ge of SiGe) different from the first material (Si).

Referring to Claim 3, Fujikata further teaches wherein the first semiconductor layer (4) includes the first material (Si), and the second semiconductor layer (5) includes the second material (Ge of SiGe).
Referring to Claim 6, Fujikata further teaches wherein the first material is silicon (Si) and the second material is germanium (Ge).

Referring to Claim 11, Fujikata teaches a photo sensing device, comprising: a substrate, comprising a silicon layer (1) at a front surface, wherein the silicon layer (1) comprises: a first portion; and a second portion surrounding the first portion, wherein a thickness of the second portion of the silicon layer (1) is greater than a thickness of the first portion of the silicon layer (1); a photosensitive member (6) over the first portion of the silicon layer (1); and a semiconductor stack (4/5) between the photosensitive member (6) and the first portion of the silicon layer (1), wherein the semiconductor stack (4/5) comprises: a first semiconductor layer (4) between the first portion of the silicon layer (1) and the photosensitive member (6); and a second semiconductor layer (5) between the first semiconductor layer (4) and the photosensitive member (6).
Referring to Claim 14, Fujikata further teaches wherein the first semiconductor layer (4) comprises intrinsic silicon, and the second semiconductor layer (5) comprises germanium.

Referring to Claim 15, Fujikata teaches a method for forming a photo sensing device, comprising: providing a substrate (10/11/12); forming a recess in the substrate (Fig. 8-1 (b)); forming a first semiconductor layer (4) conformal to the recess (Fig. 8-2 (f)); forming a second semiconductor layer (5) over the first semiconductor layer (4) (Fig. 8-2 (f)); and forming a photosensitive member (6) within the recess and surrounded by the first semiconductor layer (4) and the second semiconductor layer (5) (Fig. 8-2 (f)).
Referring to Claim 16, Fujikata further teaches, prior to the formation of the first semiconductor layer (4) and the second semiconductor layer (5): forming an oxide layer (18; SiO2) conformal the recess by oxidizing the substrate (16) (Fig. 8-1 (b); par. 225); and removing the oxide layer (Fig. 8-1 (d); par. 226-227).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Virot et al. (Integrated waveguide PIN photodiodes exploiting lateral Si/Ge/Si heterojunction) in view of Sig et al. (KR 20090062483-A).
Referring to Claim 1, Virot teaches in Fig. 1(a) a photo sensing device, comprising: a substrate, comprising a silicon layer (Si) at a front surface; a photosensitive member (Ge) extending into and at least partially surrounded by the silicon layer (Si), but does not teach a composite layer disposed between the photosensitive member and the silicon layer and surrounding the photosensitive member, wherein the composite layer includes a first material and a second material different from the first material.
Sig teaches a photo sensing device having a composite layer (120) disposed between the photosensitive member (125) and the silicon layer (100) and surrounding the photosensitive member (125), wherein the composite layer (120) includes a first 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the composite layer of Sig between the photosensitive member and silicon layer and surrounding the photosensitive member of Virot in order to maximize the optical absorption rate (abstract).
Referring to Claim 2, as modified above, Sig further teaches wherein the composite layer (120) includes a first semiconductor layer (117) contacting the silicon layer (100), and a second semiconductor layer (118) between the first semiconductor layer (117) and the photosensitive member (125).
Referring to Claim 3, as modified above, Sig further teaches wherein the first semiconductor layer (117) includes the first material (Si), and the second semiconductor layer (118) includes the second material (Ge of SiGe).
Referring to Claim 4, as modified above, Sig further teaches wherein the composite layer (120) includes a third semiconductor layer (second 117) disposed between the second semiconductor layer (first 118) and the photosensitive member (125) and including the first material (Si).
Referring to Claim 5, as modified above, Sig further teaches wherein the composite layer (120) includes a fourth semiconductor layer (second 118) disposed between the third semiconductor layer (second 117) and the photosensitive member (125) and including the second material (Ge of SiGe).
Referring to Claim 6, as modified above, Sig further teaches wherein the first material (Si) is silicon and the second material is germanium (Ge of SiGe).

Referring to Claim 8, as modified above, Virot further teaches wherein the silicon layer (Si) comprises: a first doped region (P++) adjacent to a first side of the photosensitive member (Ge), wherein the first doped region (P++) has a first conductivity type (p-type); and a second doped region (N++) adjacent to a second side of the photosensitive member (Ge) opposite to the first side, wherein the second doped region (N++) has a second conductivity type (n-type) different from the first conductivity type (p-type).

Referring to Claim 11, Virot teaches a photo sensing device, comprising: a substrate, comprising a silicon layer (Si) at a front surface, wherein the silicon layer (Si) comprises: a first portion; and a second portion surrounding the first portion, wherein a thickness of the second portion of the silicon layer (Si) is greater than a thickness of the first portion of the silicon layer (Si); a photosensitive member (Ge) over the first portion of the silicon layer (Si); but does not teach a semiconductor stack between the photosensitive member (Ge) and the first portion of the silicon layer (Si), wherein the semiconductor stack comprises: a first semiconductor layer between the first portion of the silicon layer (Si) and the photosensitive member (Ge); and a second semiconductor layer between the first semiconductor layer and the photosensitive member (Ge).

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the semiconductor stack of Sig between the photosensitive member and silicon layer of Virot in order to maximize the optical absorption rate (abstract).
Referring to Claim 12, as modified above, Sig further teaches a third semiconductor layer (second 117) between the second semiconductor layer (first 118) and the photosensitive member (125), wherein the third semiconductor layer (second 117) has a material (Si) identical with the first semiconductor layer (first 117).
Referring to Claim 14, as modified above, Sig further teaches wherein the first semiconductor layer (117) comprises intrinsic silicon (Si), and the second semiconductor layer (118) comprises germanium (Ge of SiGe).

Referring to Claim 15, Virot teaches a method for forming a photo sensing device, comprising: providing a substrate (Si) (Fig. 2 (a) and (b)); forming a recess in the substrate (Fig. 2 (c)); and forming a photosensitive member (Ge) within the recess (Fig. 2 (d)-(f)) but does not teach forming a first semiconductor layer conformal to the recess; forming a second semiconductor layer over the first semiconductor layer; and 
Sig teaches a method for forming a photo sensing device, comprising: providing a substrate (100); forming a recess (112) in the substrate (100); forming a first semiconductor layer (first 117) conformal to the recess (112); forming a second semiconductor layer (first 118) over the first semiconductor layer (first 117); and forming a photosensitive member (125) within the recess (112) and surrounded by the first semiconductor layer (first 117) and the second semiconductor layer (first 118).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the first and second semiconductor layers of Sig or Fujikata between the photosensitive member and silicon layer and surrounding the photosensitive member of Virot in order to maximize the optical absorption rate (abstract).
Referring to Claim 18, as modified above, Virot further teaches forming a first doped region (P++) having a first conductivity type (p-type) in the substrate (Si) proximal to a first side of the recess; and forming a second doped region (N++) having a second conductivity type (n-type) in the substrate (Si) proximal to a second side of the recess opposite to the first side (Fig. 2 (b) and (c).
Referring to Claim 19, as modified above, Virot further teaches wherein the first doped region (P++) and the second doped region (N++) are formed (Fig. 2 (b)) after oxidizing (SiO2) the substrate (Si) (Fig. 2 (a)).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikata et al. (U.S. Patent Application Publication 2011/0012221).
Referring to Claim 17, Fujikata teaches the limitations of Claim 16 wherein the first semiconductor layer (4) is formed after removing the oxide layer (Fig. 8-2 (e)).  Fujikata does not explicitly state wherein forming the first semiconductor layer (4) comprises performing a selective epitaxial growth (SEG) operation.
Sig teaches forming the first semiconductor layer (117; intrinsic silicon) comprises performing a selective epitaxial growth (SEG) operation (page 9 of the machine translation, middle of the 2nd full paragraph, “The first semiconductor layer 117 is preferably formed by selective epitaxial growth process.”).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the first semiconductor layer (intrinsic silicon) of Fujikata by the SEG process taught by Sig based on its well-known suitability in the art for forming the conformal layer in the recess as intended.

Allowable Subject Matter
Claims 9, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and comply with 112(a) requirements.
With respect to the prior art, claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and comply with 112(a) 

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a portion of the composite layer proximal to the first doped region is doped with a dopant having the first conductivity type in combination with all of the limitations of Claims 8 and 9.
Regarding Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a portion of the photosensitive member proximal to the first doped region is doped with a dopant having the first conductivity type in combination with all of the limitations of Claims 8 and 10.
Regarding Claim 13, as insofar as applicant has possession of and enablement for, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a first portion of the semiconductor stack is doped with a p-type dopant, and a second portion of the semiconductor stack is doped with a n-type dopant in combination with all of the limitations of Claims 11 and 13.
Regarding Claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of forming a first mask layer over the photosensitive member; implanting a first dopant having the first conductivity type into the photosensitive member proximal to the first doped region; and forming a second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (Advanced germanium p-i-n and avalanche photodetectors for low-power optical interconnects) teaches the known lateral PIN photodetector (page xxv, Fig. 17; page 3-4, Chapter 3, Fig. 3.3 (a); page 3-13, Fig. 3.12).
Benedikovic et al. (25 Gbps low-voltage hetero-structured silicon germanium waveguide pin photodetectors for monolithic on-chip nanophotonic architectures) teaches the known lateral PIN photodetector with Ge photosensitive member extending into the Si layer (Fig. 1(a)).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896